Title: From Louisa Catherine Johnson Adams to George Washington Adams, 1 November 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Philadelphia 1 Novbr. 1825. 
				
				In the course of my ride from New Brunswick yesterday my Dear George the wish you expressed for something like a translation or imitation of the Lines I wrote in french and I dictated to Elizabeth while she wrote the very indifferent lines which follow—One verse is added and I beg you to alter or correct as you please—I know they are not good but they in a great degree convey the ideas expressed in the french—We part alas! to meet no moreThe Bark awaits to waft thee homeWhen landed on that thy native shoreMidst pleasures ever new to roamThou’lt think of us againEncircled by thy happy friendsWho fondly list to hear the taleOf Blessings which a Nation sendsAnd joys that every each grateful heart shall hailThou’lt think of us again—The Warriors fame in battle wonFirst prov’d thy great and valued worthColumbia claims thee for her SonTho’ Gallia proudly owns thy birthThou’lt think of us againO may thy children long to succeedTo all the honours of thy nameAnd like their Sires by noblest deedAdd lustre to historic fameAnd think of us againWhen rock’d in ages dreamy sleepFancy shall dwell upon the pastMem’ry shall still in visions keepThe love we bear thee, to the lastThou’lt think of us again—We are all well and propose to leave this for Baltimore the day after tomorrow—I saw Mrs. de Wint who is extremely proud of her Son Present my love to all and believe me as ever / Your affectionate Mother
				
					L C A—
				
				
					As I have not got the original I cannot say that this is the same as I do not recollect some of the lines—
				
			